DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species 1: An autonomous vehicle comprising controlling a window actuator to open a window of the vehicle when the autonomous vehicle is stopped and the passenger to be picked up is within a predetermined distance as recited in a first embodiment corresponding to Fig. 4.
Species 1: An autonomous vehicle comprising controlling a sound system of the autonomous vehicle to emit an audible indicator perceivable from a position external to the autonomous vehicle based on the identity of the passenger and a state of the autonomous vehicle as recited in a second embodiment corresponding to Fig. 3.
The species are independent or distinct because some limitation required for species 1 are not required for species 2. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: The species require a
 different field of search, for example searching different classes/subclasses or electronic resources, or employing different search queries.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with applicant’s representative Todd Behrens on 02/28/2022 a provisional election was made without traverse to prosecute the invention of Species 1, claims 1-10 and 19-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-18 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be 
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mehta US 10,527,428 B1 (hence Mehta).
In re claims 1 and 19, Mehta discloses operation of an autonomous vehicle which can be based on a capacity of the autonomous vehicle (Abstract) and teaches the following:
An autonomous vehicle (Col.6, Line 6), comprising: a vehicle propulsion system (Col.5, Line 4); a braking system (Col.8, Lines 46-51); a window (Col.5, Line 7); a window actuator, the window actuator configured to move the window (Col.3, Lines 61-62, Col.5, Lines 4-8, and Col.19, Line 52 – Col.20, Line 4); a computing system that is in communication with the vehicle propulsion system, the braking system, and the window actuator (Fig.8, and Col.21, Lines 20-24), wherein the computing system comprises: a processor (Col.21, Line 40); and memory that stores computer-executable instructions that, when executed by the processor, cause the processor to perform acts (Col.21, Line 42) comprising: receiving data specifying an identity of a passenger to be picked up by the autonomous vehicle (Col.13, Lines 21-32); controlling at least one of the vehicle propulsion system or the braking system to cause the autonomous vehicle to stop for passenger pickup (Col.8, Lines 46-51, Col.10, Lines 45-53, and Col.13, Lines 8-20); detecting whether the passenger to be picked up is within a predetermined distance from the autonomous vehicle (Col.5, Lines 12-27 and Col.19, Lines 25-38); and controlling the window actuator to open the window when the autonomous vehicle is stopped for passenger pickup and the passenger to be picked up is within the predetermined distance from the 
In re claim 3, Mehta teaches the following:
wherein whether the passenger to be picked up is within the predetermined distance from the autonomous vehicle is detected based on identification of the passenger to be picked up via facial recognition (Col13, Lines 26-32)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehta in view of Nemec et al US 2018/0338229 A1 (hence Nemec).
In re claim 2, Mehta discloses the structural elements of the claimed invention but doesn’t explicitly teach the following:
wherein whether the passenger to be picked up is within the predetermined distance from the autonomous vehicle is detected based on a signal received from a mobile computing device of the passenger to be picked up
Nevertheless, Nemec discloses an autonomous vehicle that is actively looking for an assigned passenger prior to the vehicle reaching a pickup location (Abstract) and teaches the following:
wherein whether the passenger to be picked up is within the predetermined distance from the autonomous vehicle is detected based on a signal received from a mobile computing device of the passenger to be picked up (Paragraph 0059)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Mehta reference to include a near-field communication, BLUETOOTH® or other wireless protocols to detect a passenger, as taught by Nemec, as an alternative for facial recognition (Nemec, Paragraphs 0059-0060).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehta in view of Elie et al US 2017/0249797 A1 (hence Elie).
In re claim 10, Mehta discloses the structural elements of the claimed invention including opening a window for a passenger, the window being selected from a plurality of windows of the autonomous vehicle as recited above, but doesn’t explicitly teach the following:
open based on a location of the passenger to be picked up relative to the autonomous vehicle
Nevertheless, Elie discloses vehicles having automated door opening and closure mechanisms (Paragraph 0001) and teaches the following:
open based on a location of the passenger to be picked up relative to the autonomous vehicle (Paragraph 0045)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Mehta reference to include opening the window of a vehicle relative to a location of the passenger to be picked up, as taught by Elie, in order to open the window that is considered the closest to the passenger to be picked-up (Elie, Paragraph 0044).

Allowable Subject Matter
Claims 4-9 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sorokin US 2019/0337442 A1 discloses a method for showing a target vehicle opening fore zone for a potential, future vehicle user (220) of an automated vehicle (200) by a control device, wherein the potential, future vehicle user of the automated vehicle is detected outside of the automated vehicle, and the automated vehicle marks the target vehicle opening fore zone for the potential, future vehicle user during the travel to the potential, future vehicle user before a stopping position (250) is reached.
Arditi US 2019/0197430 A1 discloses a computing system may, in response to a ride request, match a ride requestor with a vehicle.
Matthiesen et al US 9,953,538 B1 discloses an autonomous vehicle notification system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI KHATIB whose telephone number is (571)270-1165. The examiner can normally be reached M-F: 7:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAMI KHATIB/           Primary Examiner, Art Unit 3669